Broyles, C. J.
This was a claim under the 'workmen’s compensation act, by a widow, for compensation for the death of her husband. Upon the hearing before a single commissioner the evidence adduced, together with the legal inferences and deductions arising therefrom, irrespective of the alleged hearsay evidence admitted over the objections of the defendants (the testimony of a witness that the deceased, a few days before his death, stated that the abrasions on his hand were caused by handling boxes or barrels where he worked), authorized the following findings of fact: (1) that the de&th of the deceased was due to a disease called tularemia, which he contracted by handling and dressing dead rabbits in the course of his employment while he had abrasions on his hands, the germs of the disease entering his blood stream through the abrasions; (2) that the abrasions on his hands were caused by handling heavy boxes or barrels in the course of his employment, and that the receiving of such abrasions was an accident arising out of and in the course of his employment; (3) that the disease (tularemia) resulted naturally and unavoidably from the above-stated accident.
It follows from the foregoing rulings that the award of the industrial commission in favor of the claimant was authorized, and that it was properly affirmed by the judge of the superior court.

Judgment affirmed.


Luke, J., concurs. Bloodworih, J., absent on account of illness.